Matter of Loret v Venettozzi (2022 NY Slip Op 03158)





Matter of Loret v Venettozzi


2022 NY Slip Op 03158


Decided on May 12, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 12, 2022

532918
[*1]In the Matter of David M. Loret, Petitioner,
vDonald Venettozzi, As Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date:

Before:Clark, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.



Motion for reconsideration.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is granted, without costs, the memorandum and judgment decided and entered December 9, 2021 is vacated, and the attached memorandum and judgment is substituted therefor.
Clark, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.